Case 7:20-cv-01690-CS Document 49 Filed 05/06/21 Page 1of1

PORTALE}|RANDAZZO

James A. Randazzo, Esq.
jrandazzo@portalerandazzo.com
Direct Dial: 914-359-2410

May 6, 2021

VIA ECF

Honorable Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: _ Baker v. Village of Piermont, et al.
Case No.: 20-cv-01690 (CS)

Dear Judge Seibel:

Please be advised that the above-referenced matter has been settled. We are requesting
thirty days to finalize the paperwork and to submit a proposed Stipulation of Discontinuance to
be So Ordered by the Court.

Thank you for your courtesies.

Ven truly yours, fi Pp

Al fo
/ My USE
/

JAR/cp
ce: David Fried (Via ECF)

 

 

245 MAIN STREET SUITE 340 WHITE PLAINS, NY 10601
WWW.PORTALERANDAZZO,COM

MAIN: 914-359-2400 | FAX: 914-801-5447

 
